                           Case 19-30460-wva         Doc 20     Filed 06/20/19     Page 1 of 3


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

     IN RE:                                                )      In proceedings under
        Leo Tigue                                          )          Chapter 13
                                                           )
                                                           )
              Debtor(s).                                   )      Bk. No.: 19-30460
                                                           )
               CHAPTER 13 TRUSTEE’S FIRST AMENDED OBJECTION TO CONFIRMATION
                                TO DEBTOR(S)' ORIGINAL PLAN

 TO THE HONORABLE U.S. BANKRUPTCY JUDGE:

    COMES NOW, RUSSELL C. SIMON, Chapter 13 Trustee, and files this his First Amended Objection
 to Confirmation of the Debtor(s) Original Plan and in support thereof would respectfully show unto this
 Court the following (only those items checked apply):

1.        The Debtor(s)’ Plan is not feasible. [Disposable Income: $0.00 Plan Payment: $0.00]

2. X      As of 6/20/2019, the proposed Plan does not provide sufficient funding to pay all allowed
          secured/priority claims, as well as any required distribution to allowed general unsecured claims. The
          Trustee's plan calculation* has been emailed to counsel. [Current Base: $37,200.00 Estimated Minimum
          Req’d Base: $44,280.00]
3.        Pursuant to Form 122C-2, Line 45, the Plan must provide a minimum payment to all allowed
          non-priority unsecured claims of the lesser amount of $0.00 or 100%.

4. X      The Plan proposed by the Debtor(s) fails to address the following secured and/or priority claims:
          Directors of Whitmoor Country Club.


5.        The Plan does not provide for payment of all of the Debtor(s)’ disposable income.
          [Disposable Income on Sch. J: $0.00 Plan Payment: $0.00]

6.        Pursuant to 1325(a)(4), the amount necessary to pay all classes of unsecured creditors is $0.00; however,
          Debtor(s)’ Plan only proposes to pay $0.00.

7.        Pursuant to the Proof of Claim filed by on , the Debtor(s) have not filed their tax returns. The
          Debtor(s) must provide the Trustee with evidence that these returns have been filed.

          If the Debtor(s) assert that they have filed the tax returns indicated on the tax agency's Proof of Claim as
          not filed, they must file an Objection to said Proof of Claim and/or otherwise have the taxing agency file
          an Amended Proof of Claim to set forth the correct amount of their priority debt, if any.
                       Case 19-30460-wva         Doc 20     Filed 06/20/19     Page 2 of 3


8. X   Other: a. Upon information and belief, and upon review of the real estate listing of the 180 Portmamock
              Lane property, Debtor has significantly undervalued household goods, furnishings, electronics,
              etc. An Amended A/B is required to completely and accurately list and value all assets.

              b. The plan lists JJV Profit Sharing Plan in paragraph 4C, with the surrendered collateral
              of 225 S Jackson St Belleville, IL 62220. However, the plan also asserts, in the funding
              paragraph, that the Debtor is placing the property for sale and will pay any proceeds to the
              estate. The treatment in the Debtor’s plan is inconsistent and therefore the plan must be
              amended to correct this discrepancy.

              c. Trustee has a pending objection to the claim of Finance of America Reverse, LLC (Court
              Claim #16), the outcome of which must be determined prior to confirmation.

              d. The plan does not meet the Liquidation Analysis. Pursuant to 1325(a)(4), the amount
              necessary to pay all classes of unsecured creditors is $19,018.09. Based upon the schedules,
              Debtor has priority unsecured debt in the amount of $2,675.00; therefore the minimum
              amount the Debtor must pay to all classes of allowed non-priority unsecured claims is
              $16,343.09.
       *The parties are advised that the plan calculation is subject to change based upon numerous factors,
       including, but not limited to, a change in the Trustee's percentage fee; missed or late plan payments; the
       filing of proof of claims in amounts substantially different from the amounts scheduled in the debtor(s)'
       plan; and the filing of amended proof of claims.
              The Trustee has Amended Paragraph(s) 2, 4, 6, 8

               WHEREFORE, PREMISES CONSIDERED, Russell C. Simon, Chapter 13 Trustee,
       respectfully prays that this Court deny confirmation of the Debtor(s)’ Plan, and grant him such other and
       further relief, both in law and in equity, to which he shows himself justly entitled.

                                                     /s/ Russell C. Simon
                                                     RUSSELL C. SIMON, Trustee
                                                     Chapter 13 Trustee
                                                     24 Bronze Pointe
                                                     Swansea, Illinois 62226
                                                     Telephone: (618) 277-0086
                                                     Telecopier: (618) 234-0124


       Dated: June 20, 2019
       CN
                 Case 19-30460-wva        Doc 20     Filed 06/20/19    Page 3 of 3


                                      CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the above and foregoing Trustee's First Amended
 Objection to Confirmation to Debtor(s)' Original Plan was served on the parties listed below by ordinary
 U.S. Mail (with the correct postage prepaid and deposited in the U.S. Mail in Belleville, IL) or served
 electronically through the Court's ECF System at the email address registered with the Court on this
 day, Thursday, June 20, 2019.



                                            /s/Chantelle

Leo Tigue
180 Portmarnock Lane
St Charles, MO 63304


.J D GRAHAM
1 EAGLE CENTER STE 3A
OFALLON, IL 62269
